—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Durante, J.), dated January 16, 1998, which denied their motion for summary judgment dismissing the complaint based upon the plaintiffs failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff sought to recover damages by claiming that she suffered a “significant limitation of use of a body function or system” (Insurance Law § 5102 [d]). In order to establish that she suffered such a “significant limitation”, the plaintiff was required to provide objective evidence of the extent or degree of the limitation and its duration (see, Beckett v Conte, 176 AD2d 774). The affidavits authored by the plaintiffs treating physician, Dr. Kathleen R. Watson, failed to specify the extent or degree of the plaintiffs alleged limitation. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.